Exhibit 10.7

DEFERRED COMPENSATION AGREEMENT

This Agreement is made and entered into as of August 1, 1999 by and between
APCOA/Standard Parking, Inc., a Delaware corporation (the “COMPANY”), and James
A. Wilhelm (the “EMPLOYEE”).

RECITALS

A. The Company regards the Employee as important to the long-term growth and
profitability of the Company and has determined that it would be to the
advantage and interest of the Company to provide certain additional compensation
to the Employee if the Employee continues his employment with the Company until
his retirement or earlier death.

B. The Employee wishes to be assured that he or his family will be entitled to a
certain amount of additional compensation for some definite period of time from
and after his retirement from active service with the Company, whether by reason
of his death or otherwise.

C. The parties hereto wish to provide the terms and conditions upon which the
Company shall pay such additional compensation to the Employee or his family
after his retirement or death.

CLAUSES

Now, therefore, in consideration of the premises and of the mutual promises
contained herein, the parties hereto agree as follows:

1. DEFINITIONS.

(a) “ANNUAL RETIREMENT BENEFIT” means an amount equal to $112,500 per annum
which, subject to the conditions set forth herein, is to be paid by the Company
to the Employee during the period described in Section 2 hereof.

(b) “COMMENCEMENT DATE” means the first day of the third month following the
Retirement Date, which is May 1, 2019.

(c) “COMPUTATION DATE” means the May 1 nearest to the date of the Employee’s
death.

(d) “DISABLED” OR “DISABILITY” means that the Employee is not able to perform
substantially all of the duties of his regular occupation with the Company,
except that after the first full twenty-four (24) months of such disability, it
means that the Employee is not able to perform substantially all of the duties
of his occupation with the Company or any other occupation for which he is or
becomes fitted by education, training or experience. The determination of
whether the Employee is Disabled shall be made by the Company and shall be final
and binding upon the Employee.

(e) “QUALIFYING DISABILITY PERIOD” means the time during which the Employee is
Disabled, but only if the Employee’s Disability first occurs while the Employee
is in the employ of the Company on a full time basis.

(f) “RETIREMENT BENEFITS” means the aggregate of all of the Annual Retirement
Benefit payments due to the Employee for the period described in Section 2
hereof.

(g) “RETIREMENT—DATE” means the date on which the Employee attains age
sixty-five (65).

2. RETIREMENT BENEFITS. In consideration of the Employee remaining in its
employ, as additional compensation, the Company agrees to pay to the Employee an
Annual Retirement Benefit on the Commencement Date and on each anniversary of
the Commencement Date until the first to occur of (a) fifteen (15) such annual
payments having been made or (b) the Employee’s death. Notwithstanding the
foregoing, the Employee will not be



--------------------------------------------------------------------------------

entitled to any Retirement Benefits unless the Employee remains in the employ of
the Company on a full-time basis without any break or interruption in service
(other than a break or interruption in service during a Qualifying Disability
Period) from the date hereof to the Retirement Date.

3. DEATH OF EMPLOYEE. Notwithstanding anything to the contrary herein contained,
upon the death of Employee, all of the Company’s obligations hereunder shall
immediately cease and terminate (except for any unpaid obligations that shall
have accrued prior to Employee’s death by reason of paragraph 2 above), and the
Company thereafter shall have no further obligation hereunder of any kind or
nature whatsoever.

4. TERMINATION OF EMPLOYMENT. The Company’s obligations under Section 2 are
conditioned upon the continuous employment of Employment by the Company (or by
one of Its partners or affiliates) until his Retirement Date. If the Employee’s
employment Is terminated prior to the Retirement Date for any reason whatsoever,
except as a result of the Employee’s Disability, then the Employee shall not be
entitled to any Retirement Benefits provided under this Agreement and all of the
Company’s obligations hereunder shall immediately lapse and terminate. If the
Employee’s employment is terminated on account of his Disability, the Employee
shall be entitled to the Retirement Benefits on the terms and subject to the
conditions set forth herein, but only if his Disability continues until the
earlier of (a) his Retirement Date, or (b) the date on which he is re-employed
by the Company in substantially the same capacity and performing substantially
all of the duties of his employment as at the time the Disability began.

5. TAX WITHHOLDING. The Company shall report the full amount of the Retirement
Benefits as compensation to the Employee in the year in which such amount are
paid or as the Company may otherwise determine is required by law. Such amounts
will be reflected on the Form W-2 issued to the Employee and will be subject to
withholding for federal, state and local income and employment taxes as
determined by the Company.

6. ASSIGNMENT. The Employee shall not have any power or right to transfer,
assign, anticipate, pledge, hypothecate or otherwise encumber any part or all of
the amounts payable under this Agreement, nor shall such amounts be subject to
attachment, garnishment, levy, execution or other legal or equitable process by
any creditor of the Employee, and no such benefit shall be transferrable by
operation of law in the event of bankruptcy, insolvency or death of the
Employee. Any such attempted assignment, transfer or encumbrance shall be null
and void and shall terminate the Company’s obligations under this Agreement and
the Company shall thereupon have no further liability to the Employee.

7. UNFUNDED ARRANGEMENT. It is the intention of the parties that this Agreement
shall constitute an unfunded and unsecured arrangement maintained for the
purpose of providing deferred compensation for a select member of the Company’s
management and/or a highly compensated employee for purposes of Title I of ERISA
and for federal income tax purposes. Any and all reserves, investments,
insurance policies or other assets that may be set aside or purchased by the
Company to fund its obligations hereunder shall belong solely to the Company,
and the Employee shall not have any rights, claims or interest therein. The
Company’s obligations hereunder shall be payable solely from the assets of the
Company. Nothing contained in this Agreement, and no action taken pursuant to
its provisions, shall (a) require the Company to set aside any reserves or other
assets to fund its obligations hereunder or (b) create, or be construed to
create, a trust of any kind. There is no guaranty that the Company’s assets will
be sufficient to pay the benefits contained herein. The Employee agrees that no
general or limited partner, employee or agent of the Company (and no officer,
director, employee, agent or shareholder of the Company’s general partner) shall
be liable for any obligation of the Company of any loss or claim incurred by the
Employee in connection with this Agreement. The Employee hereby releases the
Company’s general partner or general partners, whether now serving or that may
hereafter become admitted as a general partner, from any and all liability to
pay the Company’s obligations under this Agreement or to contribute or advance
funds to the Company to enable it to satisfy such liability.

8. SUBJECT TO CLAIMS OF CREDITORS. Payments to be made to the Employee shall be
made from assets which, for all purposes, shall continue to be a part of the
general assets of the Company, and no person shall have, by virtue of the
provisions of this Agreement, any interest in, preferred claim on or beneficial
interest in any of the Company’s assets. The rights of the Employee to receive
payments from the Company under the provisions hereof shall be a mere unsecured
contractual right and shall be no greater than the right of any unsecured
general creditor of the Company.



--------------------------------------------------------------------------------

9. NO PRIOR RIGHTS. This Agreement is not a contract of employment and neither
this Agreement nor any action taken hereunder shall be construed as giving the
Employee any right to be retained in the employ of the Company or any of its
partners or affiliates nor limit the right of the Company to discharge the
Employee. This Agreement provides solely for additional compensation for the
Employee’s services, payable after the termination of his employment with the
Company and is not intended to be an employment contract.

10. INTEGRATION. This Agreement sets forth the entire agreement between the
parties with respect to the matters described herein and all prior discussions
and negotiations between them with respect to this subject matter are hereby
merged into this Agreement. This Agreement supersedes any and all previous
agreements between the parties or between the Employee and the general partner
of the Company, written or oral, relating to the subject matter hereof.

11. AMENDMENTS. This Agreement may not be amended, altered or modified, except
by a written instrument signed by the parties hereto, or their respective
successors or assigns, any may not be otherwise terminated except as provided
herein.

12. SUCCESSORS. This Agreement shall be binding upon and inure to the benefit of
the Company, its successors and assigns, and the Employee and his successors,
assigns, heirs, executors, administrators and beneficiaries.

13. NOTICES. Any notice, consent or demand required or permitted to be given
under the provisions of this Agreement shall be in writing, and shall be signed
by the party giving or making the same. If such notice, consent or demand is
mailed to a party hereto, it shall be sent by United States certified mail,
return receipt requested, postage repaid, addressed to the Company at its
principal office or to the Employee at his last known residence address as shown
on the records of the Company. The date of such mailing shall be deemed the date
of notice, consent or demand.

14. ATTORNEY’S FEES. If any action at law or in equity, or any arbitration
proceeding, is brought to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorney’s fees, costs and
necessary disbursements in addition to any other relief to which he may be
entitled.

15. ILLINOIS LAW. This Agreement and the rights of the parties hereunder, shall
be governed by and construed in accordance with the laws of the State of
Illinois. Both parties hereby consent to the exclusive jurisdiction of any state
or federal court located within Cook County, Illinois, which is the location of
the Company’s principal office, and agree that any litigation or other
proceeding instituted hereunder shall be brought in such county and state. The
parties waive any objection they may have based on improper venue or forum non
conveniens to the conduct of any proceeding instituted in Cook County, Illinois.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

COMPANY:

APCOA/Standard Parking, Inc.,

a Delaware corporation

By:   [sig] Its:     EMPLOYEE: /s/ JAMES A. WILHELM JAMES A. WILHELM